Pottke, J.,
dissenting. The alleged contract of guaranty upon, which the suit was brought did not on its face purport to have been made with the plaintiff. It was therefore essential to the plaintiff’s case that he should have shown that the guaranty was delivered to him by some authorized agent of the corporation by whom it was executed. It appears that.the defendant executed a written contract with Willingham & Wheeler, of Macon, 6a., constituting them agents to sell automobiles, and providing that these agents should appoint subdealers to handle the defendant’s automobiles at various places within the territory covered by the contract. It was, however, expressly provided in the contract that all agreements made with subdealers should be on forms to be furnished by the defendant and upon terms satisfactory to it, and that, no such agreement would be valid until the defendant had approved *636it in writing. The evidence shows that the plaintiff purchased the automobile from the R. H. McComb Auto Company, of Baldwin county, but in the evidence there is nothing to show that the seller was the authorized agent of the defendant or that it had been appointed a subdealer by Willingham & Wheeler in the manner provided for in the contract between it and the defendant. It was essential to the plaintiff’s case to prove either that the person from whom he purchased the machine was an authorized agent of the defendant or had been appointed a subdealer as provided in the contract with Willingham & Wheeler. Unless one or the other of these things appeared, the plaintiff was not entitled to recover on the contract of guaranty. Smith v. Williams, 117 Ga. 782 (45 S. E. 394, 97 Am. St. R. 330). The plaintiff’s remedy was to proceed against the seller by an action for damages for a breach of an implied warranty, and the seller in turn might have its remedy over against the person from whom it received the machine. In the evidence introduced in behalf of the plaintiff no privity of contract was shown between him and the defendant, and the non-suit was properly granted.